ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_08_EN.txt. 290

DISSENTING OPINION OF JUDGE ELARABY

Court should have drawn the consequences of unlawful use of force — United
States military action against Iran being an armed reprisal — Court’s reasons
for rejecting Iran’s claim of violation of Article X, paragraph 1, being unsound
— Irrelevance of what particular platforms were producing oil — Indirect com-
merce continued under the embargo — Article X, paragraph 1, cannot be inter-
preted as excluding indirect commerce — Court should have ruled more exhaus-
tively on the issue of use of force.

 

After due reflection, and not without hesitation, I voted against the
first paragraph of the dispositif and supported the second. My hesitation
was due to the fact that as a matter of principle I subscribe to the thrust
of the first finding of the Judgment. The reason for my negative vote is
that I am unable to accept the conceptual formulation adopted by the
Court. In my view, the formulation does not purport to encompass all
the parameters associated with the boundaries defined by the Charter and
the relevant rules of international law regarding the prohibition of the
use of force. Based on my reading of the relevant facts and my under-
standing of the case law and jurisprudence of the Court, I append this
dissenting opinion to put my views on record. Since I voted for the
Court’s rejection of the counter-claim, I will refrain from addressing this
issue.

I shall channel the reasoning of my dissent through three points:

(i) the prohibition of the use of force;
(ii) the issue of whether the obligations emanating from Article X, para-
graph 1, were breached;
(iii) aspects of jurisdiction.

J. THE PROHIBITION OF THE USE OF FORCE

1.1. The case, in essence, is about international responsibility. It evolves
around whether it is permissible for a State to use force against another
State outside the boundaries defined by the Charter of the United Nations.
Thus when it is proven that a State has committed a wrongful act, the
Court is duty bound to pronounce authoritatively on the legal conse-
quences of the wrongful act provided of course that it has jurisdiction to
do so. The Court, it should be recalled, held in the first finding that the

133
291 OIL PLATFORMS (DISS. OP. ELARABY)

United States action is not justified and in paragraph 42 held that the
yardstick to gauge the legality of an act involving the use of force is “the
provisions of the Charter of the United Nations and customary inter-
national law” (Judgment, para. 42). This in my view is an inescapable
recognition that the Court has jurisdiction to adopt a comprehensive
pronouncement on the legality of the use of force. In the present case,
the use of force did not require proof. It was admitted. Yet no legal
consequences flowed.

The principle of the prohibition of the use of force in international
relations as enshrined in Article 2, paragraph 4, of the Charter is, no
doubt, the most important principle in contemporary international law to
govern inter-State conduct; it is indeed the cornerstone of the Charter. It
reflects a rule of jus cogens from which no derogation is permitted. This
fundamental principle draws a distinction between a post-Charter era of
law-abiding, civilized community of nations and the pre-Charter era
when the strong and powerful States were not restrained from attacking
the weak at will and with impunity.

The main question to be answered in the Judgment would therefore
be: is it legally acceptable that a State escape its international responsi-
bility for the consequences of a deliberate armed attack by advancing:

(a) a defence based on a clause in a commercial treaty; or, alternatively,
by

(b) invoking the right of self-defence under Article 51 in the absence of
the conditions established by the United Nations Charter and cus-
tomary international law?

In the 2003 Judgment, the Court held that “It is clear that the original
dispute between the Parties related to the legality of the actions of the
United States” (Judgment, para. 37).

It follows that if the Court were to hold that the United States
measures were unlawful then the Court is duty-bound to declare that
the United States has acted contrary to its obligations under the Charter
of the United Nations and under customary international law.

The Court rightly rejects the United States claim that its use of force
can be justified as measures to protect the essential security interests of
the United States under the provisions of Article XX, paragraph 1 (d@),
of the Treaty of Amity, Economic Relations and Consular Rights. On
this finding, I would like to reiterate that I concur. A clause in a commer-
cial treaty cannot possibly be invoked to justify the use of force.

In the Nicaragua case in 1986 the Court, when considering the provi-
sions of Article XXI of the Treaty of FCN between Nicaragua and the

134
292 OIL PLATFORMS (DISS. OP. ELARABY)

United States, did not satisfy itself by merely expressing that the use of
force was not justified. The Court went further and addressed the prohi-
bition of various aspects and consequences of the use of force in interna-
tional relations in a comprehensive manner. The Nicaragua judgment
recognizes that the United States, by using force “has acted, against the
Republic of Nicaragua, in breach of its obligations under customary inter-
national law not to use force against another State” (Military and Para-
military Activities in and against Nicaragua (Nicaragua v. United States
of America), Judgment, I C.J. Reports 1986, p. 147, para. 292 (6)).
In the present case, the Court, however, adopted a formulation which
is, in my opinion, rather truncated and consequently incomplete. The
formulation of the finding in the Judgment, regrettably fell short of
the required standard. The Court

“Finds that the actions of the United States of America against
Iranian oil platforms on 19 October 1987 and 18 April 1988 cannot
be justified as measures necessary to protect the essential security
interests of the United States of America under Article XX, para-
graph 1 (d), of the 1955 Treaty of Amity, Economic Relations and
Consular Rights between the United States of America and Iran, as
interpreted in the light of international law on the use of force.”
(Judgment, para. 125 (1).)

My primary concern is that the parameters defined in the United
Nations Charter and reaffirmed by the Court’s jurisprudence established
in the Nicaragua case may be detrimentally affected as a result of the
formulation adopted. This occurs at a time when the rule of law is
confronted with great challenges in various parts of the globe and the
judicial pronouncements of the principal judicial organ of the United
Nations would reinforce and add weight to the prohibition.

The Judgment in the present case, moreover, stops short of addressing
the consequential legal corollaries of the finding which were clearly enun-
ciated and established by the Nicaragua Judgment. The terminology used
by the Court is very restrained. More legal clarity would have been
expected from the Court on such a grave matter as the use of force by
one party to a privileged FCN treaty against another party to the same
treaty.

In the 1986 Nicaragua case the Court held that: “in the case of indi-
vidual self-defence, the exercise of this right is subject to the State con-
cerned having been the victim of an armed attack” (Military and Para-
military Activities in and against Nicaragua (Nicaragua v. United States
of America), I. C.J. Reports 1986, Merits, Judgment, p. 103, para. 195).
Nowhere in this Judgment is it asserted that the United States was a vic-
tim of an “armed attack”. On the contrary, the Court noted in clear
terms that the incidents advanced by the United States

135
293 OIL PLATFORMS (DISS. OP. ELARABY)

“do not seem to the Court to constitute an armed attack on the
United States, of the kind that the Court, in the case concerning
Military and Paramilitary Activities in and against Nicaragua, quali-
fied as a ‘most grave’ form of the use of force” (Judgment, para. 64).

On the basis of this finding the Court reached the conclusion that the
United States use of force cannot be considered as an exercise of legiti-
mate self-defence.

Yet the Court shied away from drawing the only available conclusion
which logically flows from its finding that the United States use of force

“cannot be justified as measures necessary to protect the essential
security interests of the United States under Article XX, para-
graph 1 (d), of the 1955 Treaty of Amity, Economic Relations
and Consular Rights between the United States of America and the
Islamic Republic of Iran, as interpreted in the light of international
law on the use of force” (Judgment, para. 125 (1)).

1.2. In light of the above, it would have been advisable for the Court
to be consistent with its 1986 Judgment by inserting in the reasoning on
Article XX, paragraph 1 (d), a decisive and straightforward statement
that defines the legal character of the United States use of armed force.
The following three main elements should, in my view, have been
included:

(i) Pronounce that the use of force by the United States cannot be jus-
tified under Article XX of the 1955 Treaty, which the Court in fact
did, though it did not follow up as in the Nicaragua case by referring
to a breach of obligations by the United States under the Treaty, on
the basis of a line of arguments which is not substantiated by fact or
supported by a sound analysis of law.

(ii) Pronounce in clear terms that the use of force by the United States
was a breach of its obligations under customary international law
not to use force in any form against another State.

(iii) Find that such use of force by the United States violates Iran’s
sovereignty.

There is, moreover, another aspect that was absent in the Judgment.
The Court concluded in paragraph 72 that it “is unable to hold that the
attacks on the Salman and Nasr platforms have been shown to have been
justifiably made in response to an ‘armed attack’ on the United States by
Iran” (Judgment, para. 72). The Court also noted that

“the attacks on the Salman and Nasr platforms were not an isolated
operation, aimed simply at the oil installations, as had been the case
with the attacks of 19 October 1987; they formed part of a much
more extensive military action, designated ‘Operation Praying

136
294 OIL PLATFORMS (DISS. OP. ELARABY)

Mantis’, conducted by the United States against what it regarded
as ‘legitimate military targets’; armed force was used, and damage
done to a number of targets, including the destruction of two Iranian
frigates and other Iranian naval vessels and aircraft” (Judgment,
para. 68).

If such use of force, as the Court held, was not exercised in self-defence
then it would amount to armed reprisal. In point of fact, General George
Crist flatly labelled the operation as “to degrade their ability to observe
our forces, in effect, to put out their eyes”, and stated in 1997 that his
“goal was to further protect our forces by putting out more of the Iranian
eyes” (Oil Platforms (Islamic Republic of Iran v. United States of
America), Counter-Memorial and Counter-Claim of the United States of
America, Annexes, Vol. II, Exhibit 44, p. 6, para. 11). Iran’s Exhibit 69
contains a Washington Post report dated 20 October 1987 with the fol-
lowing sentence:

“(t]he attack, prompted when US forces spotted Iranians fleeing the
facility, was described by a Defense Department spokesman as an
unexpected ‘target of opportunity’ and had not been planned” (Oil
Platforms (Islamic Republic of Iran v. United States of America),
Memorial submitted by the Islamic Republic of Iran, Documentary
Exhibits 41-90, Vol. III, 8 June 1993, Exhibit 69).

Iran, however, was at war with Iraq and not with the United States. As
such, the United States military action against Iran must be considered as
military reprisals. It will be recalled that the Court held in the 1986 Nica-
ragua Judgment that “States have a duty to refrain from acts of reprisal
involving the use of force” (Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Merits,
Judgment, I C.J. Reports 1986, p. 101, para. 191).

The reference to the illegality of reprisals in international law should,
in my view, have been addressed in the reasoning in an obiter dictum. A
pronouncement by the highest world Court would have, no doubt,
added authority to the illegality of such practice due to the existence of
what Professor Derek Bowett termed, as far back as 1972, as the “credi-
bility gap” which emerged “by reason of the divergence between norm
and the actual practice of states” (D. Bowett, “Reprisals Involving
Recourse to Armed Force”, 66 AJIL 1 (1972)). The Court had already
addressed the illegality of forcible self-help as far back as the Corfu
Channel case in 1949 when it held that “to ensure respect for interna-
tional law, of which it is an organ, the Court must declare that the action
of the British Navy constituted a violation of Albanian sovereignty”
(Corfu Channel, Merits, Judgment, I.C.J. Reports 1949, p. 35). Profes-

137
295 OIL PLATFORMS (DISS. OP. ELARABY)

sor Sir Humphrey Waldock’s analysis on this point is penetrating. He
wrote that

“the Court thus drew a sharp distinction between forcible affirma-
tion of legal rights against a threatened unlawful attempt to prevent
their exercise and forcible self-help to obtain redress for rights
already violated; the first it accepted as legitimate, the second it con-
demned as illegal. But although the legitimacy of affirming the exer-
cise of a legal right was upheld, the scope of this ruling must not be
exaggerated. It is very far from meaning that a State may resort to
force whenever another State threatens to violate its rights; for in its
second pronouncement the Court said with the utmost emphasis
that respect for territorial sovereignty is an essential rule.” (Sir Hum-
phrey Waldock, “States and the Law Governing Resort to Force”,
Recueil des cours de l’Académie de droit international de La Haye,
Vol. 106 (1962), p. 240.)

The Oil Platforms case presented the Court with an occasion to
reaffirm, clarify, and, if possible develop, the law on the use of force in all
its manifestations, so that the Court could continue to make “a tangible
contribution to the development and clarification of the rules and prin-
ciples of international law” (Judge Sir H. Lauterpacht, The Development
of International Law by the International Court of Justice, reprinted edi-
tion, 1982, p. 5). The Court regrettably missed this opportunity. The
Judgment refrained from exploring refinements and progressive develop-
ment of the existing doctrine. Even an obiter dictum was not contem-
plated. The international community was entitled to expect that the
International Court of Justice, on an issue as important as the prohibi-
tion of the use of force, would seize the opportunity to clarify and
enhance the prohibition, and add probative value to the existing jurispru-
dence.

Il. THE SECOND FINDING ON ARTICLE X, PARAGRAPH 1

2.1. The 1996 Judgment confined the ground for jurisdiction for the
Court to Article X, paragraph 1. The narrowness of this base influenced
the approach to the case and tied the hands of the Court, and it restricted
the general ambit of the present Judgment which led to the Court holding
that it

“cannot however uphold the submission of Iran that those actions
constitute a breach of the obligations of the United States of America
under Article X, paragraph 1, of that Treaty, regarding freedom
of commerce between the territories of the parties” (Judgment,
para. 125 (1)).

138
296

OIL PLATFORMS (DISS. OP. ELARABY)

The Court’s reasoning for reaching this conclusion is, in my view, not
supported by the available facts. This finding does not seem to me to be
well founded, in fact or law, nor do I find it consistent with aspects of the
1996 conclusion, which are now considered as res judicata. The 1996
Judgment, it will be recalled, held that:

“The Treaty of 1955 imposes on each of the Parties various obli-
gations on a variety of matters. Any action by one of the Parties that
is incompatible with those obligations is unlawful, regardless of the
means by which it is brought about. A violation of the rights of one
party under the Treaty by means of the use of force is as unlawful as
would be a violation by administrative decision or by any other
means. Matters relating to the use of force are therefore not per se
excluded from the reach of the Treaty of 1955. The arguments put
forward on this point by the United States must therefore be
rejected.” (Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, I.C.J. Reports
1996 (IT), pp. 811-812, para. 21.)

“The Court should not in any event overlook that Article X, para-
graph 1, of the Treaty of 1955 does not strictly speaking protect
‘commerce’ but ‘freedom of commerce’. Any act which would impede
that ‘freedom’ is thereby prohibited. Unless such freedom is to be
rendered illusory, the possibility must be entertained that it could
actually be impeded as a result of acts entailing the destruction of
goods destined to be exported, or capable of affecting their transport
and their storage with a view to export.

The Court points out in this respect that the oil pumped from the
platforms attacked in October 1987 passed from there by subsea line
to the oil terminal on Lavan Island and that the Salman complex,
object of the attack of April 1988, was also connected to the oil ter-
minal on Lavan by subsea line.” (/bid., pp. 819-820, para. 50.)

It also held that:

139

“On the material now before the Court, it is indeed not able to
determine if and to what extent the destruction of the Iranian oil
platforms had an effect upon the export trade in Iranian. oil; it notes
nonetheless that their destruction was capable of having such an
effect and, consequently, of having an adverse effect upon the free-
dom of commerce as guaranteed by Article X, paragraph 1, of the
Treaty of 1955. It follows that its lawfulness can be evaluated in rela-
tion to that paragraph. The argument made on this point by the
United States must be rejected.” (Jbid., p. 820, para. 51.)
297 OIL PLATFORMS (DISS. OP. ELARABY)

How did the Court reach this conclusion, which, in my view, contains
an element of inconsistency with its previous Judgment? I read the analy-
sis of the reasoning advanced to support the 2003 finding on this point as
predicated on three unsound premises.

2.2. The first premise is that the October 1987 attack on the Reshadat
and Resalat complexes did not impede the flow of oil because the plat-
forms were out of commission as a result of Iraqi attack. This conclusion
completely disregards the fact that the 1955 Treaty provides for an obli-
gation not to impede freedom of commerce and commercial activities
between the territories of the two parties in general. Thus whether a par-
ticular platform was or was not producing oil at a certain moment is
irrelevant. Iran’s territory was producing oil which reached the territory
of the United States. A destruction of any single platform prejudices and
impedes and restricts Iran’s ability to export oil which, as the Court
recognized in 1996, forms a vital part of its economy and constitutes
an important component of its foreign trade.

The Court further noted that

“lilt could reasonably be argued that, had the platforms not been
attacked, some of the oil that they would have produced would have
been included in the consignments processed in Western Europe so
as to produce the petroleum products reaching the United States”
(Judgment, para. 96).

The Court in 1996 adopted a comprehensive, all-encompassing definition
of the expression “freedom of commerce”. The Court, by holding that
any act which would impede that freedom is thereby prohibited, has
made it clear that the Parties are under a legal obligation to protect the
freedom of commerce and that impeding the freedom of commerce is a
breach of the Treaty which engages the responsibility of that party.

In the Oscar Chinn case, the expression, “freedom of commerce”, was
seen as contemplating not only the purchase and sale of goods but also
“industry”. In the 1996 Judgment the Court held that

“it would be a natural interpretation of the word ‘commerce’ in
Article X, paragraph 1, of the Treaty of 1955 that it includes com-
mercial activities in general — and not merely the immediate act of
purchase and sale, but also the ancillary activities integrally related
to commerce” (Oil Platforms (Islamic Republic of Iran v. United
States of America), Preliminary Objection, Judgment, I.C.J. Reports
1996 (IT), p. 819, para. 49).

The 1996 Judgment, which possesses the power of res judicata, cannot
be reconciled with the 2003 findings on Article X, paragraph 1, in the
Judgment.

140
298 OIL PLATFORMS (DISS. OP. ELARABY)

At the time of the first attack, export of oil to the United States was
flowing as usual. Moreover, according to Iran, the Reshadat and Resalat
complexes were scheduled to resume production on 24 October 1987. The
Court somehow observes in paragraph 93 of the current Judgment that it
“has no information whether, at the time of the attacks, the works were
up to schedule” (Judgment, para. 93). Whether oil turbines were repaired
or not before 29 October 1987, the date of the enactment of Executive
Order 12613 and imposition of the embargo, is irrelevant.

What is relevant is that the October 1987 attack occurred at a time
when oil, albeit from other platforms, was being exported to the United
States. In paragraph 91, the Court notes that

“Iran has asserted, and the United States has not denied, that
there was a market for Iranian crude oil directly imported into the
United States up to the issuance of Executive Order 12613 of 29 Oc-
tober 1987. Thus Iranian oil exports did up to that time constitute
the subject of ‘commerce between the territories of the High Con-
tracting Parties’ within the meaning of Article X, paragraph 1, of the
1955 Treaty.” (Judgment, para. 91.)

This statement clearly recognizes that Article X, paragraph 1, was
breached during the ten days between 19 October 1987, date of the first
attack on the Reshadat and Resalat complexes, and 29 October 1987.
This is an established incontrovertible fact. Whether oil was at that time
produced or processed by the two platforms which were attacked or not
is irrelevant. The fact remains that commerce in oil was going on during
that period. I fail, with all due respect, to see where in the Treaty a dis-
tinction is drawn on the basis of what platforms produced the oil which
is protected by its provisions. This point has been accepted by the Court
in paragraph 82 where it observes that “it is oil exports from Iran to the
United States that are relevant to the case, not such exports in general”
(Judgment, para. 82).

It should be reiterated in this context that the freedom of commerce
which is protected under the Treaty is not confined to commerce between
the three platforms and the United States, it is between Iran as a whole
and the United States. As counsel for Iran remarked:

“in destroying the platforms, the United States prejudiced Iran’s
freedom to organize its commerce as it wished from its own terri-
tory: whether from the platforms (or not), whether to reduce pro-
duction elsewhere and increase it on the platforms” (CR 2003/15,
p. 7, para. 21).

2.3. The second premise is that, once the embargo was imposed upon
the adoption of Executive Order 12613 on 29 October 1987, the legal

141
299 OIL PLATFORMS (DISS. OP. ELARABY)

situation was altered as a result of the termination of oil importation
from Iran. In point of fact, oil importation from Iran was never inter-
rupted. It was only confined to the parameters allowed by the provisions
of the Executive Order. Thus commerce between the territories of the two
Parties did not come to a complete stop. The Court acknowledged this
fact when it noted that

“The Court sees no reason to question the view that, over the
period during which the United States embargo was in effect, petro-
leum products were reaching the United States, in considerable
quantities, that were derived in part from Iranian crude oil. Execu-
tive Order 12613 contained an exception (Section 2 (b)) whereby the
embargo was not to apply to ‘petroleum products refined from Ira-
nian crude oil in a third country’. It could reasonably be argued
that, had the platforms not been attacked, some of the oil that they
would have produced would have been included in the consign-
ments processed in Western Europe so as to produce the petroleum
products reaching the United States.” (Judgment, para. 96.)

The fact of the matter is that prior to the embargo, commerce in oil
between the territories of the Parties proceeded as usual. After the impo-
sition of the embargo, only direct exportation of oil to the United States
was apparently halted. It was worthy of note in the latter case that Iran’s
economy benefited from an increase in demand for crude oil in Western
European markets and that this corresponded to increased spending by
United States importers of oil from Western Europe. Thus a flow of
Iranian oil to the United States, albeit through third countries, and a
corresponding flow of capital which ultimately reached Iran took place
and was fully authorized by Article 2 (c) of the Executive Order.

In the Nicaragua case, the Court resolved that “the United States of
America, ... by declaring a general embargo on trade with Nicaragua...
has acted in breach of its obligations under . . . the Treaty” (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Merits, Judgment, I.C.J. Reports 1986, p. 148,
para. 292 (11); emphasis added). Iran however, as the Court has rightly
noted, “has chosen not to put formally in issue” (Judgment, para. 94) the
imposition of the embargo. The legality of the embargo was not pleaded
by the Parties. It must therefore, for the purposes of the Judgment, be
considered moot. The Court consequently declared that it is concerned
only with the “practical effects of the embargo” (Judgment, para. 94).
The first practical effect should be to recognize that Executive Order
No. 12613, dated 29 October 1987, did not terminate all the importation
of Iranian oil to the United States: in Section 2 (b) which reads: “[t]he
prohibition contained in Section | shall not apply to: ... (b) petroleum
products refined from Iranian crude oil in a third country” (Oil Plat-

142
300 OIL PLATFORMS (DISS. OP. ELARABY)

forms (Islamic Republic of Iran v. United States of America), Counter-
Memorial and Counter-Claim of the United States, Vol. V, Exhibit 138).

Thus it is clear that only direct import of Jranian oil was prohibited
following the imposition of the embargo on 29 October 1987. Petroleum
products refined in a third country from Iranian crude oil continued to be
imported legally in the United States. In this context it is relevant to take
note of the phrase “Iranian crude oil” which demonstrates quite clearly
that the Executive Order endorses the view that a refined product in a
third country could still be traced, identified, and continue to retain its
certificate of origin as “Jranian’’. In paragraph 96 of the current Judg-
ment, the Court also endorses this view by saying that it

“sees no reason to question the view that, over the period during
which the United States embargo was in effect, petroleum products
were reaching the United States, in considerable quantities, that
were derived in part from Iranian crude oil” (Judgment, para. 96).

It will be recalled, in this context, that the United States expressed
the view that oil imported from third countries cannot be identified as
Iranian oil. The United States insisted that due to several chemical opera-
tions the original identity is altered. The United States contends that

“(t]he crude oil underwent an even greater transformation in Europe,
first being mixed with crude oil from other sources . . . and then
being refined into oil products, such as fuel oil... At that point, the
refined oil products, such as fuel oil, were capable of another sale,
either for consumption in Europe or for export to other countries,
including possibly the United States . . .” (CR 2003/11, pp. 46-47,
para. 15.50.)

The embargo, as drafted in Executive Order 12613, provides the answer.
Whatever chemical transformation occurs in third countries, the imported
petroleum products are considered Iranian by the explicit wording of the
Executive Order. The logical conclusion to be drawn is that the importa-
tion of Iranian crude oil through third countries was not illegal. Hence it
was feasible. Executive Order 12613 allows the indirect importation of
Iranian crude oil. It follows that commerce continued and did not stop
after the imposition of the embargo.

The Court however asserts that

“Whether, according to international trade law criteria, such as
the ‘substantial transformation’ principle, or the ‘value added
approach’, the final product could still retain for some purposes an
Iranian character, is not the question before the Court”;

143
301 OIL PLATFORMS (DISS. OP. ELARABY)

and that

“What the Court has to determine is not whether something that
could be designated ‘Iranian’ oil entered the United States, in some
form, during the currency of the embargo; it is whether there was
‘commerce’ in oil between the territories of Iran and the United
States during that time, within the meaning given to that term in the
1955 Treaty.” (Judgment, para. 96.)

2.4. The third premise is that the 1955 Treaty covers only direct com-
merce between the territories of the United States and Iran. Indirect com-
merce is considered by the Judgment as excluded from the protection
offered by the Treaty provisions. This rationale, in my view, is not well
founded in law in the context contemplated by the Treaty. Nowhere in
the Treaty is there a reference that its provisions apply to direct com-
merce.

The Treaty, moreover, has settled any interpretative speculation about
direct and indirect commerce by providing for a most favoured nation
clause to cover products of the one party whether they reach the territory
of the other party directly or indirectly. Article VIII provides that:

“1. Each High Contracting Party shall accord to products of the
other High Contracting Party, from whatever place and by whatever
type of carrier arriving, and to products destined for exportation to
the territories of such other High Contracting Party, by whatever
route and by whatever type of carrier, treatment no less favourable
than that accorded like products of or destined for exportation to
any third country, in all matters relating to: (a) duties, other charges,
regulations and formalities, on or in connection with importation
and exportation and (b) internal taxation, sale, distribution, storage
and use. The same rule shall apply with respect to the international
transfer of payments for imports and exports.” (Oil Platforms
(Islamic Republic of Iran v. United States of America), Documen-
tary Exhibits submitted by the United States of America, Vol. I,
Exhibit 1, Treaty of Amity, Economic Relations, and Consular
Rights of 1955 between the United States and Iran.)

It is clear that Article VIII extends the most favoured nation clause to
products “from whatever place and by whatever type of carrier arriving”
“in all matters relating to: (a) ... regulations and formalities, on or in
connection with importation and exportation”. This “exemption” in my
view matches the exception referred to above in Executive Order 12613.
They both cater for the treatment of indirect commerce.

144
302 OIL PLATFORMS (DISS. OP. ELARABY)

It is submitted that the interpretation of Article X, paragraph 1, in
light and in the context of Article VIII, strongly supports a broad reading
of the word “commerce” which encompasses “indirect commerce”. The
Court held in the Libya v. Chad case that

“a treaty must be interpreted in good faith in accordance with the
ordinary meaning given to its terms in their context and in‘the light
of its object and purpose. Interpretation must be based above all upon
the text of the Treaty.” (Territorial Dispute (Libyan Arab Jamahi-
riya v. Chad), Judgment, I.C.J. Reports 1994, pp. 21-22, para. 41.)

The 1955 Treaty extends protection to products “from whatever place
and by whatever carrier”. The text is quite clear. From whatever place by
definition covers crude oil reaching the United States indirectly through
third countries. The 1955 Treaty is a special and privileged type of FCN.
The correct interpretation of the general coverage of Article VIII must
therefore be construed as extending protection to indirect commerce.
Article 31 of the Vienna Convention on the Law of Treaties stipulates
that “A treaty shall be interpreted in good faith in accordance with
the ordinary meaning to be given to the terms of the treaty in their con--
text and in the light of its object and purpose.” Any other interpre-
tation would lead to what the Vienna Convention on the Law of
Treaties termed as “a result which is manifestly absurd or unreasonable”
(Article 32 (b) of the Vienna Convention on the Law of Treaties).

Article X, paragraph 1, protected Iran’s “freedom of commerce”. Con-
sequently Iran’s choice to decide what oil will be used for local consump-
tion and what oil will be destined for export is protected by the treaty
provisions. In 1996 the Court was indeed careful and avoided trespassing
into the merits of the case. It therefore confined its finding to stating that
“on the material now before the Court, it is indeed not able to determine
if and to what extent the destruction of the Iranian oil platforms had an
effect upon the export trade in Iranian oil”.

However, it did hasten to add that

“it notes nonetheless that their destruction was capable of having
such an effect and, consequently, of having an adverse effect upon
the freedom of commerce as guaranteed by Article X, paragraph 1,
of the Treaty of 1955” (Oil Platforms (Islamic Republic of Iran v.
United States of America), Preliminary Objection, Judgment, I.C_J.
Reports 1996 (II), p. 820, para. 51).

The Court should have been, at the merits phase, consistent with its 1996
Judgment by recognizing that the freedom of commerce had been
breached.

145
303 OIL PLATFORMS (DISS. OP. ELARABY)

III. Aspects OF JURISDICTION

The 1996 Judgment anchored the jurisdiction of the Court on very nar-
row ground, namely “to entertain the claims made by the Islamic Repub-
lic of Iran under Article X, paragraph 1, of that Treaty” (Oil Platforms
(Islamic Republic of Iran v. United States of America), Preliminary
Objection, Judgment, I.C.J. Reports 1996 (IT), p. 821, para. 55 (2)).
Claims under I and IV of the 1955 Treaty were rejected. The Court, how-
ever, made quite clear in the 1996 Judgment that

“the objective of peace and friendship proclaimed in Article I of the
Treaty of 1955 is such as to throw light on the interpretation of
the other Treaty provisions, and in particular of Articles IV and X.
Article I is thus not without legal significance for such an interpre-
tation, but cannot, taken in isolation, be a basis for the jurisdiction
of the Court.” (Jbid., p. 815, para. 31.)

Two points regarding the jurisdiction of the Court in this case need to
be addressed. The first relating to the selection of the approach. In other
words, whether to start with Article XX or Article X. The second is
whether it was proper to address the legal consequences of the use of
force as the Court deemed fit to do in the Nicaragua case.

3.1. With respect to the first point, it is appropriate to express my full
support for the road map followed by the Court in choosing to start by
the consideration of Article XX, paragraph 1 (d). The case as already
pointed out revolves around the legality of the use of force by the United
States against the Iranian oil platforms. The Court’s decision to follow
that path was an instance of its “freedom to select the ground upon
which it will base its judgment” (Application of the Convention of 1902
Governing the Guardianship of Infants, Judgment, I. C.J. Reports 1958,
p. 62). The Court further noted that “In the present case, it appears to
the Court that there are particular considerations militating in favour of
an examination of the application of Article XX, paragraph 1 (d), before
turning to Article X, paragraph 1” (Judgment, para. 37).

3.2. As for the second point, it is a fact that the jurisdiction of the
Court in this case differs from the Court’s jurisdiction in the Nicaragua
case mainly because the United States withdrew its acceptance of the
compulsory jurisdiction of the Court by a declaration in 1984. Yet not-
withstanding the narrow scope of its jurisdiction in this case, the reason-
ing in the Judgment follows the Nicaragua methodology. Several
paragraphs more or less emulate Nicaragua, such as:

“This approach is consistent with the view that, when Article XX,
paragraph 1 (d), is invoked to justify actions involving the use of

146
304

The

3.

OIL PLATFORMS (DISS. OP. ELARABY)

armed force, allegedly in self-defence, the interpretation and appli-
cation of that Article will necessarily entail an assessment of the
conditions of legitimate self-defence under international law.”
(Judgment, para. 40.)

Court also rightly observed in paragraph 41 that

“It is hardly consistent with Article I to interpret Article XX,
paragraph 1 (d), to the effect that the ‘measures’ there contemplated
could include even an unlawful use of force by one party against the
other. Moreover, under the general rules of treaty interpretation, as
reflected in the 1969 Vienna Convention on the Law of Treaties,
interpretation must take into account ‘any relevant rules of interna-
tional law applicable in the relations between the parties’ (Art. 31,
para. 3 (c)). The Court cannot accept that Article XX, para-
graph 1 (d), of the 1955 Treaty was intended to operate wholly
independently of the relevant rules of international law on the use
of force, so as to be capable of being successfully invoked, even in
the limited context of a claim for breach of the Treaty, in relation
to an unlawful use of force. The application of the relevant rules of
international law relating to this question thus forms an integral part
of the task of interpretation entrusted to the Court by Article XXI,
paragraph 2, of the 1955 Treaty.” (Judgment, para. 41.)

3. More significantly, the Court while holding that it “is always con-

scious that it has jurisdiction only so far as conferred by the consent of
the parties” (Judgment, para. 41), rightly concluded that

“its jurisdiction under Article XXI, paragraph 2, of the 1955 Treaty

’ to decide any question of interpretation or application of (inter

alia) Article XX, paragraph 1 (d), of that Treaty extends, where
appropriate, to the determination whether action alleged to be justi-
fied under that paragraph was or was not an unlawful use of force, by
reference to international law applicable to this question, that is to
say, the provisions of the Charter of the United Nations and custom-
ary international law” (Judgment, para. 42; emphasis added).

This conclusion constituted an express recognition that the “United
Nations criteria” apply. This was, however, not adequately spelled out

and

reflected in the operative part as the Court opted for an incomplete

finding. A reader of the Judgment would notice a conceptual legal gap
between the reasoning and the dispositif. A comprehensive judicial pro-
nouncement of an exhaustive nature on a grave matter like the use of
force should have been included to reaffirm the law. The Court would
have been well advised to follow the adage of Judge Sir Hersch Lauter-

147
305 OIL PLATFORMS (DISS. OP. ELARABY)

pacht when he wrote that “there are compelling considerations of inter-
national justice and of development of international law which favour a
full measure of exhaustiveness of judicial pronouncements” (Sir Hersch
Lauterpacht, The Development of International Law by the International
Court, reprinted edition, 1982, p. 37).

For the aforementioned reasons I was unable to vote with the
majority. Hence my negative vote.

(Signed) Nabil ELARABY.

148
